                                          Dean G. Sutton, Esquire
     Morris Office:                              Attorney At Law                       Bergen Office:
 BERGEN    COUNTY
     2001 Route  46 OFFICE                         Board Certified                  MORRIS  COUNTY
                                                                                       151 W.          OFFICE
                                                                                              Passaic Street
151 W. Passaic
     Suite 310 Street, 2ND floor            Consumer Bankruptcy Law                  181
                                                                                       Rochelle Park, N.J. 201
                                                                                         New  Road,  Suite
   Rochelle Park,N.J.
     Parsippany,  NJ 07662                 American Board of Certification            Parsippany, NJ 07054
                                                     -------------
                                                  MAIN OFFICE
                                                    18 Green Rd
                                                    P.O. Box 187
                                                  Sparta. NJ 07871
                                                     -------------
                                                   (973)729-8121
                                                 Fax (973) 729-6685
                                              www.deansuttonlaw.com
                                                                             December 11, 2019
     Sent Via E-Mail

     Honorable Rosemary Gambardella
     King Federal Building
     50 Walnut Street, 3rd Floor
     Newark, N.J. 07102

     Reference:       William Hovey
                      Case No. 19-28149/RG
                      Cross Motion re: to Dismiss Chapter 13 Case as Bad Faith Filing and Opposition to
                      Debtor's Motion for Relief from the Automatic Stay to Pursue Appeal on Behalf of
                      Creditor, Robert M. Pietrowicz
                      Hearing Date: December 18, 2019 @ 10:00 a.m.

     Dear Judge Gambardella,

           Please accept this letter in lieu of a more formal brief in reply to the above referenced Cross-
     Motion to Dismiss the Debtor’s Chapter 13 case filed on behalf of Robert M. Pietrowicz (“creditor”).


            The creditor takes the position that the debtor is not eligible to be a Chapter 13 debtor under
     11 U.S.C. Sec. 109(e), and that the case was not filed in good faith.

              The debtor disagrees for the following reasons:


                                   ELIGIBILITY UNDER 11 U.S.C. SEC. 109(e)
                                            REGULAR INCOME

              Sec. 109(e) requires a debtor to have “regular income.”

             The source or type of income is not the benchmark. Rather, it is its stability and regularity.
     See In re Antoine, 208 B.R. 17 (Bankr. E.D.N.Y. 1997).

            Here, the debtor’s bankruptcy schedules reflect that the debtor had a consulting position and
     the debtor’s spouse was employed as the Director of Special Education for Jefferson Township
     Public Schools.
Page 2 of 7
William Hovey
Case No. 19-28149/RG



        Since the case was filed, their circumstances have changed for the better. The debtor has
obtained a permanent position as a Design Assurance Engineer with an annualized salary of about
$175,000.00. He will begin work on December 9, 2019. His spouse has changed employers and is
now receiving a gross salary of $9,000.00 per month. She is also receiving pension income from the
State of New Jersey of about $5,400.00 per month (Gross), so her current income is comparable to
her pre-petition income. (Exhibit A).

        Courts have generally been willing to consider “gratuitous contributions from the non-
bankruptcy filing spouse of a debtor to be “regular income” for purposes of Chapter 13 eligibility.”
See In re Andolino, 525 B.R. 588, 591 (Bankr. N.J. 2015) citing Judge Keith Lundin’s treatise.

       Here, the combined regular family income clearly satisfies the regular income requirement of
Sec. 109(e).


                                            DEBT LIMITS

       Sec. 109(e) contains a limitation in the amount of debt permitted to a Chapter 13 debtor.
That limit is “noncontingent, liquidated, unsecured debts” which must be less than $394,725.00.

        Here, based upon a judgment entered pre-petition, the creditor filed a general, unsecured
claim in the amount of $583,135.72. Clearly, if this claim is allowed, the debtor could not be in a
Chapter 13 case.

        However, the debtor has filed a Motion objecting to that claim. (See Docket Entry 33).

       Subsequent to the entry of that judgment, the Sheriff of Morris County conducted a Sheriff’s
Sale. The creditor purchased a substantial amount of business equipment and a 1966 Ford Mustang
for $100.00.

       The creditor did not give the debtor a credit for the fair market value of the machinery,
equipment and vehicle which he purchased. Such a credit is required by New Jersey Law. MMU of
NY, Inc. v. Grieser, 415 N.J. Super. 37 (N.J. Super. 2010).

        It is the debtor’s position that after that credit is applied to the debt, the amount truly owed to
this creditor will be substantially reduced or even eliminated completely. Until the Court rules on
the debtor’s Motion, this debt is not liquidated, and therefore, it may not be included in the Sec.
109(e) debt limitation.

        Additionally, the debtor would ask that this Court rule on the debtor’s Motion to Reduce this
creditor’s claim before ruling on the debtor’s eligibility to be a Chapter 13 debtor.
Page 3 of 7
William Hovey
Case No. 19-28149/RG


                                           GOOD FAITH

       In In re Zaver, 520 B.R. 159 (Bankr. 2014), Judge France discusses the pertinent case law as
follows:

         “on request of a party in interest, a Chapter 13 bankruptcy case may be dismissed “for cause”.
 11 U.S.C. Sec. 1307(c). Although good faith is not explicitly mentioned in the Code, the Court of
Appeals for the Third Circuit recognizes the absence of good faith or presence of bad faith as
grounds for dismissal. In re Myers, 491 F. 3d 120, 125 (3d Cir. 2007). However, “good faith is a
term incapable of precise definition.             [T]he good faith inquiry is a fact intensive
determination…[which]…must be assessed on a case-by-case basis in light of the totality of the
circumstances.” In re Lilley, 91 F. 3d 491, 496 (3d) Cir. 1996). A bankruptcy court must assess a
debtor’s good faith based on the facts of each case, “considering the ‘honest intention’ of the debtor
and ‘whether the debtor has abused the provisions, purpose, or spirit of bankruptcy law.’” Perlin v.
Hitachi Capital Am. Corp. (In re Perlin), 497 F. 3d 364 (3d Cir. 2007). (quoting Frank v. Tamecki
(In re Tamecki), 229 F. 3d 205, 207 (3d Cir. 2000)). Dismissal should be reserved for “’those
egregious cases that entail concealed or misrepresented assets and/or sources of income, lavish
lifestyles, and intention to avoid a large single debt based upon conduct akin to fraud, misconduct or
gross negligence.’” Id. (quoting In re Zick, 931 F. 2d 1124, 1129 (6th Cir. 1991)); cf. Perlin, 497 F.
3d at 375 (holding that debtors with substantial income who filed bankruptcy after creditor requested
default judgment against them did not display bad faith); In re Dahlgren, 418 B.R. 852, 856-57
(Bankr. D. N.J. 2009) (holding that debtor filing bankruptcy on eve of sale in lieu of partition of real
property, while “suspicious,” was insufficient to warrant dismissal of case). Once a creditor makes a
prima facie showing that a case was filed in bad faith, the burden shifts to the debtor to provide by a
preponderance of the evidence that the Chapter 13 case was filed in good faith. Alt v. United States
(In re Alt), 305, F. 3d 413, 420 (6th Cir. 2002); In re Scotto-DiClemente, 459 B.R. 558, 562 (Bankr.
D.N.J. 2011) (citing Tamecki, 229 F. 3d at 207).

        The Third Circuit has adopted the following list of factors as a framework for analyzing good
faith when considering whether a Chapter 13 case should be dismissed under 11 U.S.C. Sec. 1307(c).

       (1) the nature of the debt;

       (2) the timing of the petition;

       (3) how the debt arose;

       (4) the debtor’s motive in filing the petition;

       (5) how the debtor’s actions affected creditors;

       (6) the debtor’s treatment of creditors both before and after the petition was filed; and

       (7) whether the debtor has been forthcoming with the bankruptcy court and the creditors.
Page 4 of 7
William Hovey
Case No. 19-28149/RG



Lilley, 91 F. 3d at 496 (citations omitted), quoted in Myers, 491 F. 3d at 125. However, the Court
also has made it clear that “no list is exhaustive of all the factors which could be relevant when
analyzing a particular debtor’s good faith.” 15375.

       [520 B.R. 166]

Memorial Corp. v. Bejco, LP (In re 15375 Memorial Corp.), 589 F. 3d 605, 618 n. (3d Cir. 2009).”

       Based upon the above discussion, the factors set forth in Lilley are analyzed below:


                                THE NATURE OF THE DEBT

        The debtor’s debts consist of 2 mortgages, 2 loans on vehicles and a number of business
debts, as is evidenced by the Debtor’s bankruptcy schedules and the filed Proofs of Claim which
show that the debtor personally guaranteed several equipment leases and business loans. (Exhibit B).

        Additionally, of course, the creditor holds a judgment. The amount owed to the creditor is
disputed. Despite what the creditor says, the source of the judgment was a contract dispute which
resulted in a jury verdict in favor of the creditor and against the debtor. (Exhibit C).

       No punitive damages were awarded to the creditor and all of the tort claims were rejected by
the Court. The Court also reduced the jury’s award from $579,187.00 to $512,500.00.

       The creditor argues that he is the only creditor and that this is a 2 party dispute.

       As shown by the 9 filed claims, this position is simply incorrect.


                                 TIMING OF THE PETITION

       The debtor filed his petition the day after his appeal was dismissed.

       He did not file during the many years the litigation with this creditor was pending.

       He did not file immediately before or after the jury’s decision.

      He did not file immediately before the Sheriff’s Sale when all of his business assets and his
1966 Mustang were sold for $100.00.

       He did not file immediately after the Sheriff’s Sale, which would have allowed him to delay
or defeat the transfer of the assets by the Sheriff.

       He filed only after his appeal was dismissed.
Page 5 of 7
William Hovey
Case No. 19-28149/RG



       I would suggest to this Court that the timing of the filing of this Chapter 13 case shows the
absolute good faith of this debtor.


                                    HOW THE DEBT AROSE

       With the exception of this creditor’s judgment, the debtor’s debts are typical: mortgages, car
loans and business loans and equipment leases.

      The debtor and the creditor had a business relationship which turned sour. They were in
some sort of litigation for most of this decade.

        This creditor filed a 15 Count Complaint. A complaint which is based in contract but tries to
include fraud, quasi-contract and torts in order to get punitive damages is known as a “shotgun blast”
complaint and is not favored in New Jersey. Barriga v. Advanced Surgery Center, LLC. Page 1.
(N.J. Super. 2018). That’s what this creditor tried to do, and the trial court correctly dismissed all
but 3 of the counts. Then the jury rejected this creditor’s request for punitive damages.

        Now, in this Court, this creditor raises the same arguments which have already been rejected
in the State Court litigation for the purpose of attempting to portray this debtor as a dishonest person
who committed an intentional tort of some sort. The State Court has already rejected that position.
(See Debtor’s Certification).

       This was simply a breach of contract case. Nothing more.


                   THE DEBTOR’S MOTIVE IN FILING THE PETITION

        The motive here is clear. The debtor needs to reorganize. His income ceased when his
business assets were sold. He has his residence and a small vacation home. They are both owned
jointly with his spouse, who is not a debtor in this case. They have equity in those properties and
they want to retain them. The debtor knows that he will need to pay a significant amount of money
to his creditors, and he is willing to do so. He simply needs to protect his income and assets from
this creditor in order to be able to pay all of his creditors their fair share.


             HOW THE DEBTORS ACTIONS AFFECTED HIS CREDTIORS

        With the exception of this creditor, the debtor’s actions did not affect any other creditor. The
debtor clearly believed that his actions in connection with the business were legal and justified. A
jury disagreed. But again, this was a contractual business dispute.

      If breach of contract were a reason to find that a debtor filed a bankruptcy in bad faith, there
would be no bankruptcies.
Page 6 of 7
William Hovey
Case No. 19-28149/RG



            THE DEBTOR’S TREATMENT OF CREDITORS BOTH BEFORE
                    AND AFTER THE PETITION WAS FILED

       The debtor’s Chapter 13 Plan provides for payment of a 100% dividend to all allowed claims.
(Exhibit D). And the debtor is current with his Chapter 13 Plan Payments. (Exhibit E).

       He was not in arrears of any of his debts until his business assets were sold at Sheriff’s Sale.
He then immediately obtained temporary income from a consulting job and then obtained permanent
employment shortly thereafter. All of this, within a few short months and all for the purpose of
paying his Chapter 13 obligations.



          WHETHER THE DEBTOR HAS BEEN FORTHCOMING WITH THE
                BANKRUPTCY COURT AND THE CREDITORS

       The debtor has been completely forthcoming.

       He obtained appraisals for his real estate and supplied all required documents to the Chapter
13 Trustee.

        He was unable to provide valuations for a number of his assets because he was not sure
which assets were sold at Sheriff’s Sale. This creditor sought to levy all of his interests in other
businesses, as well as his bank accounts and the debtor wasn’t certain if he still owned those assets.
As a result, his Bankruptcy Schedules listed all of those assets and stated that they may have been
sold at Sheriff’s Sale.

        Additionally, he needs his personal and business records which were taken by this creditor
after the Sheriff’s Sale. This creditor has been uncooperative and the debtor has not been able to
obtain replacement records for those items.

        The debtor, thorough counsel, has issued subpoenas for his bank records and the Sheriff’s
files. He has just received the Sheriff’s documents, but is still awaiting the bank records. As he
obtains more records, he will be in a position to provide more information to this Court.
Page 7 of 7
William Hovey
Case No. 19-28149/RG



                                           SUMMARY

       This case is no different than the millions of other cases which have been filed over the past
40 years. And this debtor is no different than those millions of people who filed in good faith and
who needed and received Bankruptcy relief.

       Based upon the above, we respectfully ask that this creditor’s Motion be denied.

                                                                     Respectfully submitted,
                                                                     /s/Dean G. Sutton
                                                                     Dean G. Sutton

DGS/st
Enclosures
cc: Leonard C. Walczyk, Esq. – Counsel for Robert M. Pietrowicz – Sent Via Email
    Marie Ann Greenberg, Chapter 13 Trustee – Sent Via E-Mail
    William C. Hovey, Debtor
